EXHIBIT 10.4

 

LOGO [g11183image002.jpg]

 

RESTRICTED STOCK UNITS AWARD

[DATE]

 

[TEAMMATE NAME]

[TEAMMATE ADDRESS]

 

RE:     RESTRICTED STOCK UNITS AWARD

 

Dear [TEAMMATE NAME]:

 

In recognition of your continuing contributions toward making DaVita the
Greatest Dialysis Company the World has Ever Seen, and as a reward for your hard
work and commitment to living our Mission and our Values, you have been granted
this award (the “Award”) of restricted stock units (“Restricted Stock Units” or
“Units”) under DaVita’s 2002 Equity Compensation Plan (the “Plan”). This Award
represents your right to receive shares of common stock of DaVita Inc. (the
“Company”), subject to your fulfillment of the vesting conditions set forth in
this agreement (the “Agreement”).

 

The terms of your Award are as set forth in this Agreement and in the Plan. The
Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the terms of the Plan. In the event of a
conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Plan will control. Capitalized terms that are used here but that
are not defined in this Agreement have the meanings given to them in the Plan.
The most important terms of the Award are summarized as follows:

 

1. Award Date:

 

2. Number of Units:

 

3. Vesting Schedule: The Award will vest according to the following schedule:

 

Vesting Date

--------------------------------------------------------------------------------

 

Units then vesting

--------------------------------------------------------------------------------

           

 

4. Conversion of Restricted Stock Units and Stock Issuance. Upon each vesting
date of the Award (each, a “Vesting Date”), one share of Common Stock will
become



--------------------------------------------------------------------------------

Page 2

 

issuable to you for each Restricted Stock Unit that vests on such Vesting Date
(the “Shares”). After the Vesting Date, the Company will issue the Shares to
you, after reducing the Shares by the number of shares (if any) that are sold to
satisfy your tax withholding obligations. No fractional shares will be issued
under this Agreement, even though such fractions may result if a portion of a
share must be sold to pay your withholding taxes.

 

5. Termination of Employment. You must be an employee of the Company on a
Vesting Date in order to receive the Shares then vesting. Thus, Restricted Stock
Units will not continue to vest if your employment terminates for any reason,
including in the event you die, become disabled, retire, or change to become an
independent contractor. In those circumstances, you will forfeit your right to
any Restricted Stock Units that would otherwise vest after the date on which
your employment is terminated.

 

6. Right to Shares. You will not have any right to the Shares subject to your
Award until they are actually issued to you.

 

7. Taxes.

 

(a) Generally. You are ultimately liable and responsible for all taxes owed in
connection with the Award, regardless of any action the Company or any of its
Subsidiaries takes with respect to any tax withholding obligations that arise in
connection with the Award. Neither the Company nor any of its Subsidiaries makes
any representation or undertaking regarding the treatment of any tax withholding
in connection with the grant or vesting of the Award or the subsequent sale of
Shares issuable pursuant to the Award. The Company and its Subsidiaries do not
commit and are under no obligation to structure the Award to reduce or eliminate
your tax liability. As a condition and term of this Award, no election under
Section 83(b) of the United States Internal Revenue Code may be made by you or
any other person with respect to all or any portion of the Award.

 

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any domestic or
foreign tax withholding obligation, whether national, federal, state or local,
including any social tax obligation (the “Tax Withholding Obligation”), you must
arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation in a manner acceptable to the Company. You may choose to satisfy your
tax obligation in either of the following manners:

 

(i) By Sale of Shares. Unless you choose to satisfy the Tax Withholding
Obligation by some other means in accordance with clause (ii) below, your
acceptance of this Award constitutes your instruction and authorization to the
Company and any brokerage firm determined acceptable to the Company for such
purpose to withhold or sell on your behalf a whole number of Shares from those
Shares issuable to you as the Company determines to be appropriate to generate
cash proceeds sufficient to satisfy the Tax Withholding Obligation. Such Shares
will be sold on the day the Tax Withholding Obligation arises (e.g., a Vesting
Date) or as soon thereafter as practicable.



--------------------------------------------------------------------------------

Page 3

 

You will be responsible for all broker’s fees and other costs of sale, and you
agree to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale. To the extent the proceeds of
such sale exceed your Tax Withholding Obligation, the Company agrees to pay such
excess in cash to you through payroll or otherwise as soon as practicable. You
acknowledge that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy your Tax Withholding Obligation. Accordingly,
you agree to pay to the Company or any of its Subsidiaries as soon as
practicable, including through additional payroll withholding, any amount of Tax
Withholding Obligation that is not satisfied by the sale of Shares described
above.

 

(ii) By Check, Wire Transfer or Other Means. At any time not less than ten (10)
business days before any Tax Withholding Obligation arises (e.g, a Vesting
Date), you may notify the Company of your intent to make a separate cash payment
to satisfy your Tax Withholding Obligation. If you elect to satisfy your Tax
Withholding Obligation in this manner, you will be asked to remit to the Company
an amount that the Company determines is sufficient to satisfy the Tax
Withholding Obligation within ten (10) business days after the Vesting Date by
(a) delivery of a certified check payable to the Company, attn: Dan Chandler,
Stock Plan Administrator, P.O. Box 2076, Tacoma, Washington 98401-2076, or such
other address as the Company may from time to time direct, (b) wire transfer to
such account as the Company may direct, or (c) such other means as the Company
may establish or permit. If you do not remit this amount to the Company within
twenty (20) business days after the Vesting Date, the Company reserves the right
to satisfy your Tax Withholding Obligation in the manner set out under paragraph
(i) above in its sole discretion.

 

(c) Right to Retain Shares. The Company may refuse to issue any Shares to you
until you satisfy the Tax Withholding Obligation.

 

8. No Assignment. Your interest in the Award may not be assigned or alienated,
whether voluntarily or involuntarily.

 

9. Amendments. This Award may be amended only by means of a written document
signed by both you and the Company.

 

10. Change of Control of the Company. Under certain circumstances, if the
Company is sold, your entire Award will vest immediately. The specific rules
regarding the circumstances in which full vesting occurs are contained in an
exhibit to this Agreement.

 

11. Non-Competition/Non-Solicitation/Non-Disclosure.

 

(a) You acknowledge and recognize the highly competitive nature of the business
of the Company and accordingly agree that while you are an employee of the
Company and for the one-year period following termination of such relationship,
you will not (i) engage in or become an employee, director, principal or
shareholder of, consultant



--------------------------------------------------------------------------------

Page 4

 

to or equity participant in, any person, firm, partnership, joint venture,
association, corporation or other business organization, entity, or enterprise
other than the Company that engages in activities that are in competition with
the Company in the United States; (ii) (x) directly or indirectly induce any
employee of the Company, its affiliates or its subsidiaries or any physician
with privileges at a dialysis facility owned by the Company, its affiliates or
its subsidiaries to (A) engage in any activity that you have agreed to refrain
from pursuant to (i) above or (B) terminate his or her relationship with the
Company or any of its affiliates or subsidiaries or (y) directly or indirectly
employ, or offer employment to or other similar arrangement with, any person who
is or was during the period of your employment or consulting or advisory
relationship with the Company, or was beforehand, employed or engaged by the
Company, its affiliates or subsidiaries, including but not limited to a medical
director of a dialysis facility owned or operated by the Company, its
subsidiaries or affiliates, or a physician with admitting privileges at a
dialysis facility owned, operated or managed by Company, or one of its
affiliates or subsidiaries, or (iii) take any action that results, or might
reasonably result in any of the foregoing.

 

(b) In addition, you agree not to disclose or use for your own benefit or
purposes or for the benefit or purposes of any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise other than the Company and any of its subsidiaries or affiliates, any
trade secrets, information, data, or other confidential information relating to
customers, development, programs, costs, marketing, trading, investment, sales
activities, promotion, credit and financial data, financing methods, plans, or
the business and affairs of the Company (“Information”); provided, however, the
foregoing shall not apply to (i) Information which is not unique to the Company,
or (ii) Information which is generally known to the industry or the public other
than as a result of your breach of his covenant, or (iii) disclosure that is
required by any applicable law, rule or regulation. If you receive such a
request to produce Information in your possession, you shall provide Company
reasonable advance notice, in writing, prior to producing said Information, so
as to give Company reasonable time to object to your producing said Information.

 

(c) If, at any time within (a) the Term of this Agreement, or (b) one (1) year
after termination of employment for any reason, whichever is the latest, you (i)
breach the non-competition provision of Section 11(a), (ii) breach the
non-solicitation provision of Section 11(a), (iii) breach the non-disclosure
provision of Section 11(b), (iv) are convicted of a felony, (v) have been
adjudicated by a court of competent jurisdiction of having committed an act of
fraud or dishonesty resulting or intending to result directly or indirectly in
personal enrichment at the expense of the Company, or (vi) are excluded from
participating in any federal health care program, then (1) this Agreement shall
terminate effective on the date on which you enter into such activity, and (2)
any consideration received by you a result of this Award under this Agreement
shall be paid by you to the Company.

 

12. Execution of Award Agreement. In order for this Award to be effective, you
must sign one copy of it and return it to Daniel Chandler, Stock Plan
Administrator of the Company, in the enclosed envelope within 90 days of the
Award Date.



--------------------------------------------------------------------------------

Page 5

 

Very truly yours,

 

DAVITA INC.

 

--------------------------------------------------------------------------------

Vice President, Secretary and General Counsel



--------------------------------------------------------------------------------

Page 6

 

I, a resident of                      (state), accept and agree to the terms of
the Restricted Stock Unit Award described in this Agreement and in the Plan,
acknowledge receipt of a copy of this Agreement, the Plan, and the applicable
Plan Summary, and acknowledge that I have read them carefully and that I fully
understand their contents.

 

    

____________________________

Taxpayer ID Number: [INSERT SSN]

  

[INSERT TEAMMATE NAME]

Award Number: [INSERT GRANT ID]

  

Dated:                                         

Award Date: [INSERT GRANT DATE]

         

Address:                                                 

    

____________________________

    

____________________________

    

____________________________



--------------------------------------------------------------------------------

Page 7

 

Events Causing Full Vesting of Awards

 

The shares subject to your Restricted Stock Unit Award will become fully vested
upon the Company having a “Change of Control,” as that term is defined below:

 

Change of Control will mean:

 

(i) any transaction or series of transactions in which any person or group
(within the meaning of Rule 13d-5 under the Exchange Act and Sections 13(d) and
14(d) under the Exchange Act) becomes the direct or indirect “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), by way of a stock issuance,
tender offer, merger, consolidation, other business combination or otherwise, of
greater than 50% of the total voting power (on a fully diluted basis as if all
convertible securities had been converted and all warrants and options had been
exercised) entitled to vote in the election of directors of the Company
(including any transaction in which the Company becomes a wholly-owned or
majority-owned subsidiary of another corporation), or

 

(ii) any merger or consolidation or reorganization in which the Company does not
survive, or

 

(iii) any merger or consolidation in which the Company survives, but the shares
of the Company’s Common Stock outstanding immediately prior to such merger or
consolidation represent 50% or less of the voting power of the Company after
such merger or consolidation, or

 

(iv) any transaction in which more than 50% of the Company’s assets are sold.

 

However, no transaction contemplated by clauses (i) through (iv) above shall
constitute a Change of Control if both (x) the person acting as the Chief
Executive Officer of the Company for the 6 months prior to such transaction
becomes the Chief Executive Officer or Executive Chairman of the Board of
Directors of the entity that has acquired control of the Company as a result of
such transaction (the “Acquirer”) immediately after such transaction and remains
the Chief Executive Officer or Executive Chairman of the Board of Directors for
not less than one year following the transaction and (y) a majority of the
Acquirer’s board of directors immediately after such transaction consist of
persons who were directors of the Company immediately prior to such transaction.